PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/648,240
Filing Date: 12 Jul 2017
Appellant(s): Corioni et al.



__________________
Michael B. Harlin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 December 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Iafrate et al.
Claim(s) 1, 2, 4, 9-10, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iafrate et al. (US20150211050).
 Iafrate et al. teach a method of preparing polynucleotides for sequencing, wherein the target nucleic acid includes DNA, RNA, an mRNA molecule that encodes for a chromosomal segment or the chromosomal segment that comprises a genetic rearrangement, including an inversion, deletion or translocation, i.e. fusion genes (e.g. para 0010,pg. 3; Fig. 2A and 2B). 

The amplicons resulting from the first amplification are subjected to a second amplification using a second target-specific primer that comprises additional sequences such as a barcode (e.g. the second target-specific primer comprises a nucleotide sequence 5' to the target-specific sequence that comprises a barcode, index, or adapter sequences as in para 0040, pg. 6; steps 209-210 in Fig. 2A and 2B) and a second tail primer which can bind to the additional sequence incorporated by the first tail primer, wherein the second tail primer also comprises additional sequences such as sequencing primer sites (e.g. steps 206-210 in Fig. 2A and 2B). The amplicons resulting from the second amplification are purified and subjected to sequencing (e.g. para 0035-0041, para 0043, pg. 6; Fig. 2A and 2B).
Iafrate et al. also teach the target-specific primer bind to a target which is a known sequence portion of a fusion gene (e.g. In some embodiments, a target nucleic acid comprises both a target nucleotide sequence (e.g., a known or predetermined nucleotide sequence) and an adjacent nucleotide sequence which is to be determined (which may be referred to as an  In some embodiments, at least two sets of primers (e.g., at least two sets of first and second target-specific primers) can specifically anneal to different portions of a known target sequence comprised by a single gene. In some embodiments, at least two sets of primers (e.g., at least two sets of first and second target-specific primers) can specifically anneal to different exons of a gene comprising a known target sequence as in para 0113, pg. 16).
Iafrate et al. teach the second tail primer binds to an additional sequence incorporated by the first tail primer, wherein that sequence is located at a distance from the priming site for the second target-specific primer (e.g. steps 206-210 in Fig. 2A and 2B).
Furthermore, Iafrate et al. teach contacting amplicons from a first amplification with a second target-specific primer and a first tail primer comprising an additional sequence (e.g. para 0037) or a second tail primer (e.g. para 0041) for a second amplification, yielding amplicons of target polynucleotides that are subjected to sequencing. As noted above, the first tail primer comprise additional sequences that may include barcode, index or adapter sequences and the second target-specific primer comprises a nucleotide sequence 5' to the target-specific sequence that comprises a barcode, index, or adapter sequences (e.g. para 0034-0041, pg. 6; steps 209-210 in Fig. 2A and 2B).
Furthermore, Iafrate et al. teach using a plurality of nucleic acids in their amplification method to prepare sequencing libraries (e.g. starting with multiple DNA molecules as in para 0035, para 0038, pg. 6; para 0056, pg. 8; para 0113-0114, pg. 16). 

With regard to the requirements of a “target polynucleotide” and a “target-specific barcode” as recited in the instant claims: 
The instant specification recites: “the target-specific barcode is specific to a target such as a gene, a portion of a gene, a fusion gene, a portion of a fusion gene, or other polynucleotide of interest. The fusion gene can be a known fusion gene, including a junction of a known fusion gene, and/or the fusion gene can be a suspected or hypothesized fusion gene, or a junction of such a fusion gene. The target can be a genomic rearrangement, such as deletions, insertions, inversions, and translocations in a polynucleotide of interest. ” (e.g. para 0041, pg. 12, instant specification). 
 Therefore, as Iafrate et al. teach providing a  second target-specific  primer, wherein the primer comprises a sequence that targets a polynucleotide of interest which is an amplicon of a portion of a fusion gene, i.e. target -specific sequence, and a barcode sequence, i.e. target-specific barcode( e.g. para 0034-0036, pg. 6;  steps 206-210 in Fig. 2A and 2B), they meet the limitations: A method of preparing a target polynucleotide for sequencing by attaching a target-specific barcode, the method comprising: amplifying the target polynucleotide (i.e. amplicon from first amplification is polynucleotide of interest comprising a portion of a fusion gene as in steps 209-210 of Fig 2A and 2B) with a target-specific first amplification primer (i.e. second target-specific primer) and a second amplification primer(i.e. second tail primer), wherein the first amplification primer hybridizes to a first priming site of the target polynucleotide, and the claim 1.
Iafrate et al. teach the second tail primer binds to an additional sequence incorporated by the first tail primer, wherein that sequence is located at a distance from the priming site for the second target-specific primer (e.g. steps 206-210 in Fig. 2A and 2B). Therefore, the sequence incorporated by the first tail primer is considered a priming site because the second tail primer binds to it.
Therefore, Iafrate et al. meet the limitation: method of claim 1, wherein the second amplification primer (i.e. second tail primer) hybridizes to (2) a second priming site of the target polynucleotide, wherein the second priming site is at a distance from the first priming site as recited in claim 2.
Iafrate et al. teach the second target-specific primer comprises a barcode sequence and a sequence that targets a sequence of a known portion of a fusion gene (e.g. Target region indicated as a known portion of fusion gene as in para 0052,pg. 8; In some embodiments, at least two sets of primers (e.g., at least two sets of first and second target-specific primers) can specifically anneal to different portions of a known target sequence comprised by a single gene. In some embodiments, at least two sets of primers (e.g., at least two sets of first and second 
Therefore, Iafrate et al. meet the limitation: method of claim 1, wherein the first priming site is a portion of a fusion gene, and the target-specific barcode is specific for the portion of the fusion gene as recited in claim 4.
As Iafrate et al. teach amplicon libraries are subjected to next generation sequencing, including Massively Parallel Signature Sequencing (e.g. para 0041, pg. 6; para 0093, pg. 13-14), they meet the requirement of the limitation:  method of claim 1, further comprising sequencing the target polynucleotide amplicons at first and second locations by performing a first primer extension and a second primer extension, wherein the first primer extension and the second primer extension are performed in a same direction as recited in claim 9.
 As Iafrate teaches sequencing analysis of an amplicon library (e.g. para 0041, pg. 6; para 0093, pg. 13-14; para 0427, pg. 28; para 0497, pg. 29-30; Fig. 2A and 2B), they meet the limitation:   method of claim 9, wherein the first primer extension and the second primer extension are performed in the same direction on the target polynucleotide during separate sequencing runs (i.e. separate amplicons) as recited in claim 10.
Furthermore, Iafrate et al. meet the limitations: a method of sequencing  a polynucleotide, the method comprising: amplifying a target polynucleotide (i.e. amplicon from first amplification is polynucleotide of interest comprising a portion of a fusion gene as in step steps 209-210  of Fig 2A and 2B)  with a target-specific first amplification primer (i.e. second target-specific primer) and a second amplification primer (i.e. second tail primer), wherein the first amplification primer hybridizes to a first priming site of the target polynucleotide, and the 
wherein the amplifying generates polynucleotide amplicons, comprising sequences identical or complementary to the target polynucleotide and the target-specific barcodes (e.g. amplicon libraries as in para 0427, pg. 28; para 0497,pg. 29-30; amplicons in step 210 of Fig. 2A and  2B) as required by claim 13.
As Iafrate et al. teach amplicon libraries are subjected to next generation sequencing, including Massively Parallel Signature Sequencing (e.g. para 0041, pg. 6; para 0093, pg. 13-14), they meet the requirement of the limitation:  and sequencing the polynucleotide amplicons at first and second locations by performing a first primer extension and a second primer extension, wherein the first primer extension and the second primer extension are performed in a same direction as required by claim 13.
Furthermore, Iafrate et al. meet the limitations: method of claim 13, wherein the sequencing at the first location provides a sequence of at least a portion of the target polynucleotide and the sequencing at the second location provides a sequence of the target-specific barcode (e.g. para 0041, pg. 6; para 0093, pg. 13-14) as required by claim 14.
Furthermore, as Iafrate teaches sequencing analysis of an amplicon library (e.g. para 0041, pg. 6; para 0093, pg. 13-14; para 0427, pg. 28; para 0497, pg. 29-30; Fig. 2A and 2B), they meet the limitation:  method of claim 13, wherein the first primer extension and the second primer extension are performed in the same direction on the target polynucleotide during separate sequencing runs (i.e. separate amplicons) as required by claim 15.
claim 16.
Furthermore, Iafrate et al. teach comparing sequencing reads to known gene databases to determine genomic rearrangements(e.g. para 0095,pg. 14). Therefore, they meet the limitation: method of claim 13, wherein the data generated from the sequencing of the first primer extension is compared with a known nucleic acid sequence to determine a genomic rearrangement as recited in claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Iafrate et al.
Claim(s) 2, 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iafrate et al. (US20150211050).
The teachings of Iafrate et al. as applied above are incorporated in this rejection.
Iafrate et al. teach a method of preparing polynucleotides for sequencing, wherein the target nucleic acid includes DNA, RNA, an mRNA molecule that encodes for a chromosomal segment or the chromosomal segment that comprises a genetic rearrangement, including an inversion, deletion or translocation, i.e. fusion genes. Furthermore, Iafrate et al. teach a target-specific primer that comprises a barcode sequence and a sequence that targets a portion of a fusion gene, i.e. second target-specific primer (e.g. Target region indicated as known protein of fusion gene as in para 0052,pg. 8; step 209 in Fig. 2A and 2B; In some embodiments, at least two sets of primers (e.g., at least two sets of first and second target-specific primers) can specifically anneal to different portions of a known target sequence comprised by a single gene. In some embodiments, at least two sets of primers (e.g., at least two sets of first and second target-specific primers) can specifically anneal to different exons of a gene comprising a known target sequence as in para 0113, pg. 16). 
It is noted that Iafrate et al. teach that the first tail primer comprises additional sequences(e.g. the first tail primer comprises additional sequences 5' to the hybridization sequence that may include barcode, index, adapter sequences or sequencing primer sites as in para 0034, pg. 6;  step 206 in Fig. 2A and 2B), that the  second target-specific primer comprises additional sequences (e.g. the second target-specific primer comprises a nucleotide sequence 5' to the target-specific sequence that comprises a barcode, index, or adapter sequences as in 
Iafrate et al. also teach the second tail primer binds to an additional sequence incorporated by the first tail primer and is located at a distance from the priming site for the second target-specific primer (e.g. steps 206-210 in Fig. 2A and 2B).
 Iafrate et al. do not expressly teach a single embodiment of a method comprising providing amplicons comprising adapter sequences for amplification with a target-specific primer comprising a barcode sequence and a second primer, wherein the second primer anneals to the adapter sequence.
 	However, as Iafrate et al. teach the first tail primer and the second target-specific primer each comprise additional sequences, i.e.  barcode, index, adapter sequences, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Iafrate et al. comprising providing amplicons comprising adapters generated in a first amplification using a first tail primer comprising an adapter sequence to include providing a second target-specific primer comprising a barcode sequence and a second tail primer which anneals to the incorporated adapter sequence to amplify these first amplicons as taught by Iafrate et al. because a person of ordinary skill in the art would recognize that these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination 
Therefore, Iafrate et al. make obvious the limitation: method of claim 1, wherein the second amplification primer (i.e. second tail primer) hybridizes to (1) a portion of an adapter attached to the target polynucleotide at a distance from the first priming site (e.g. Fig. 2A and 2B) as recited in claim 2.
Therefore, Iafrate et al. make obvious the limitation: method of claim 1, further comprising attaching an adapter to the target polynucleotide at a distance from the first priming site, wherein the adapter comprises a second priming site (e.g. second tail primer binds to adapter sequence incorporated by first tail primer as in steps 206-210 in Fig. 2A and 2B) as recited in claim 3.
As noted above, Iafrate et al. teach adapter sequences may be incorporated by the first tail primer and/or the second tail primer (e.g. para 0034, para 0041, pg. 6) and a barcode sequence may be incorporated by the second target-specific primer (e.g. para 0036, para 0040, pg. 6; para 0077, pg. 12; Fig. 2A and 2B). 
In another embodiment, Iafrate et al. teach preparing a plurality of nucleic acids comprising different barcodes for sequencing (e.g. In some embodiments, barcode or index sequences enable sequencing of multiple different samples on a single reaction (e.g., performed in a single flow cell) as in para 0097, pg. 14; primers incorporate a different barcode for each sample of mixture of different samples such that each resulting sequencing read of an amplification product will comprise a barcode that identifies the sample containing the 
Iafrate et al. do not expressly teach a single embodiment of a method comprising generating a plurality of adapted target polynucleotides, each of the plurality of adapted target polynucleotides comprising a different molecular barcode. 
However, as Iafrate et al. teach the tail primers and the second target-specific primer each comprise additional sequences, i.e.  barcode, index, adapter sequences  as well as an embodiment of providing target nucleic acid molecules comprising different barcode sequences, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Iafrate et al. comprising providing amplicons comprising adapters generated in an amplification using a tail primer comprising an adapter sequence to include providing a second target-specific primer comprising a barcode sequence to generate barcoded amplicons in another embodiment wherein primers comprise different barcodes as taught in another embodiment of Iafrate et al. because Iafrate et al. teach the merits of using different target-specific primers(e.g. In some embodiments, use of pools of different target-specific primers is advantageous because it facilitates processing  (e.g., amplification) and analysis of different target nucleic acids in parallel as in para 0021, pg. 4). 
Therefore, Iafrate et al. make obvious the limitation: method of claim 1, wherein the target polynucleotide comprises a plurality of target polynucleotides, and the method comprises attaching a plurality of adapters to the plurality of target polynucleotides, thereby forming a plurality of adapted target polynucleotides, each of the plurality of adapted target polynucleotides comprising a different molecular barcode as recited in claim 6.
claim 7.
Iafrate et al. also teach biotin moieties can be incorporated in amplicons (e.g. para 0092, pg. 13). Furthermore, they teach target-specific primers may comprise a barcode sequence and a sequence that allows binding to a flow cell (e.g. para 0010, pg. 3). 
Iafrate et al. do not expressly teach a single embodiment of a method generating a plurality of target polynucleotides by the method of claim 1, each of the plurality of target polynucleotides comprising a binding partner. 
However, as Iafrate et al. teach the first tail primer and second target-specific primers comprises additional sequences, i.e.  barcode, index, adapter sequences  as well as an embodiment comprising incorporating biotin moieties or sequences to facilitate binding to a flow cell support, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Iafrate et al. comprising providing amplicons comprising adapters that were generated in a first amplification using a first tail primer comprising an adapter sequence to include providing a second target-specific primer for amplification of these first amplicons , wherein the second target-specific primer comprises a barcode sequence and a biotin moiety or a sequence to facilitate binding to a flow cell support as taught by Iafrate et al. because a person of ordinary skill in the art would recognize that 
Therefore, they make obvious the limitation: method of claim 1, wherein the target polynucleotide amplicons or adapted target polynucleotide comprise a binding partner as recited in claim 8.

Iafrate et al. and Fromenty et al.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iafrate et al. in view of Fromenty et al. (Biochimica et Biophysica Acta (BBA)-Gene Structure and Expression 1308.3 (1996): 222-230.) .
The teachings of Iafrate et al. as applied above are incorporated in this rejection.
Iafrate et al. teach a method of preparing polynucleotides for sequencing, wherein the target nucleic acid includes DNA, RNA, an mRNA molecule that encodes for a chromosomal segment or the chromosomal segment that comprises a genetic rearrangement, including an inversion, deletion or translocation, i.e. fusion genes. Furthermore, Iafrate et al. teach a target-specific primer that comprises a barcode sequence and a sequence that targets a portion of a fusion gene, i.e. second target-specific primer (e.g. Target region indicated as known protein of fusion gene as in para 0052,pg. 8; step 209-210 in Fig. 2A and 2B; para 0113, pg. 16). 
However, they do not teach claim 5. 
nd para, section 2.5, pg. 223).
Therefore, Fromenty et al. make obvious the limitation: method of claim 4, wherein the portion of the fusion gene is a junction of the fusion gene as recited in claim 5.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method comprising providing primers that anneal to a portion of a fusion gene as taught by Iafrate et al.  to include primers that anneal across the junction of a fusion gene as taught by Fromenty et al. as a skilled artisan would have recognized the simple substitution of one target-specific sequence that hybridizes to a portion of a fusion gene for another would yield the predictable outcome of a method of preparing sequencing library comprising hybridizing primers that target fusion genes.

Iafrate et al. and Alt et al.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iafrate et al. in view of Alt et al. (US20140234847).
The teachings of Iafrate et al. as applied above are incorporated in this rejection.
Iafrate et al. teach a method of preparing polynucleotides, RNA or DNA, for sequencing, wherein the starting polynucleotide comprises a fusion gene and the method comprises amplifying with barcoded primers that are complementary to a portion of the fusion gene to 
Furthermore, as Iafrate et al. teach the target nucleic acid results from genomic rearrangement such as a translocation (e.g. para 0010,pg. 3), they meet the limitation: method of claim 17, wherein, the- genomic rearrangement is a translocation as recited in claim 19.
 However, Iafrate et al. do not teach using single-end sequencing to detect a genomic rearrangement as required by claim 17. They also do not teach genomic rearrangement with a frequency of about 10% or less as required by claim 18.
 Alt et al. teach a method of sequencing for screening genomic translocations (e.g. para 0012, pg. 1). In their high throughput sequencing method, Alt et al. teach analysis of single end reads (e.g. para 0171, pg. 14).
 Therefore, as Alt. et al. teach sequencing single end reads in a high throughput format to screen genomic translocations, they make obvious the limitation: further comprising detecting a genomic rearrangement using single-end sequencing of at least one of the polynucleotide amplicons as recited in claim 17.
Furthermore, Alt et al. teach examples of translocation frequencies of genes wherein the frequencies are less than 1 in 105 cells, i.e. less than 1% (e.g. middle panel, Fig. 3C). Therefore, they make obvious the limitation: method of claim 17, wherein the genomic rearrangement has a frequency of about 10% or less as recited in claim 18.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method comprising preparing barcoded amplicons generated 
Iafrate et al. and Srivastava et al.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iafrate et al. in view of Srivastava et al. (WO20150103287).
The teachings of Iafrate et al. as applied above are incorporated in this rejection.
Iafrate et al. teach a method of preparing polynucleotides for sequencing, wherein the target nucleic acid includes DNA, RNA, an mRNA molecule that encodes for a chromosomal segment or the chromosomal segment that comprises a genetic rearrangement, including an inversion, deletion or translocation (e.g. para 0010, pg. 3; para 0115, pg. 16) as well as multiple nucleotide variants and insertions (e.g. para 0128, pg. 18-19). Iafrate et al. also teach analysis of genetic abnormalities using target cDNA (e.g. Fig. 1 and 2). 
However, they do not teach claim 21. 
Srivastava et al. teach analysis of genetic arrangements such as cDNA splice variants are known in the art (e.g. para 00172, pg. 44-45).
Therefore, Srivastava et al. make obvious the limitation: method of claim 13 wherein the target polynucleotide is a cDNA splice variant as recited in claim 21.


Iafrate et al. and Cao et al.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Iafrate et al. in view of Cao et al. (WO20140200926).
The teachings of Iafrate et al. as applied above are incorporated in this rejection.
Iafrate et al. teach a method of preparing polynucleotides for sequencing, wherein the target nucleic acid includes DNA, RNA, an mRNA molecule that encodes for a chromosomal segment or the chromosomal segment that comprises a genetic rearrangement, including an inversion, deletion or translocation (e.g. para 0010, pg. 3; para 0115, pg. 16) as well as multiple nucleotide variants and insertions (e.g. para 0128, pg. 18-19).
However, they do not teach claim 22. 
Cao et al. teach analysis of genetic abnormalities such as viral insertion are known in the art (e.g. para 00063, pg. 26).
Therefore, Cao et al. make obvious the limitation: method of claim 13 wherein the target polynucleotide is a viral insertion event as recited in claim 22.
.

(2) Response to Argument

1. Applicants argue that Examiner has not applied the correct interpretation to the term “target-specific barcode” because Iafrate does not teach “target-specific barcodes” as required by the claimed invention.
Applicants argue that the current disclosure clearly recites the meaning of this term in para 0041 and 0079 of the instant specification. 
As discussed by Applicant, para 0041 teach the term “target-specific barcode” means that the barcode is “specific to a target such as a gene, a portion of a gene, a fusion gene, a portion of a fusion gene, or other polynucleotide of interest.". Furthermore, para 0079 recites “a target-specific barcode 118, which is specific to a portion of a gene or other target known or suspected of being present in a sample being analyzed or in the polynucleotide of interest. In this context, gene-specific does not mean that it is complementary to the gene, but rather that 
Furthermore, Applicants argue: “When Iafrate give more details about barcodes, it merely recites conventional types and uses of barcodes. It states that barcodes and indexes are useful as "a source identifier, location identifier, date or time identifier (e.g., date or time of sampling or processing), or other identifier of the nucleic acid." (paragraph [0097]). Iafrate also teaches that "[i]n some embodiments, methods provided herein involve use of random sequences as molecular barcodes. In some embodiments, molecular barcodes are built into primers (e.g., RT primers, target-specific primers, extension sequence primers) such that each individual molecule produced by a primer obtains a unique barcode tag." (See paragraph [0043]). A random sequence would not be suitable as a target-specific barcode, since random sequences would not be associated with a target sequence. By encouraging the use of random sequences as molecular barcodes, Iafrate actually leads the skilled person away from the use of 
These arguments are not persuasive.
As disclosed by the instant specification, the term “target specific barcode” is defined as a barcode that is associated with a nucleic acid target.
As noted in the current rejections, the teaching of Iafrate et al. is applied to show that a barcode associated with a specific gene target is known in the art.
Iafrate et al. teach primers comprising a target specific sequence and a barcode (e.g. Fig. 2A and B). Therefore, as these primers anneal to a single target, the linked barcode is also associated with the single target.
Additionally, Iafrate et al. teach different embodiments comprising using target-specific primers that anneal to known gene sequences (e.g. para 0052, pg. 8; para 0113-0114, pg. 16). 
Regarding para 0097, Iafrate teaches: “In some embodiments, as used herein, a "barcode," "molecular barcode," "molecular barcode tag" and "index" may be used interchangeably. generally referring to a nucleotide sequence of a nucleic acid that is useful as an identifier, such as, for example, a source identifier, location identifier, date or time identifier (e.g., date or time of sampling or processing), or other identifier of the nucleic acid. In some embodiments, such barcode or index sequences are useful for identifying different aspects of a nucleic acid that is present in a population of nucleic acids. In some embodiments, barcode or index sequences may provide a source or location identifier for a target nucleic acid.”.
Therefore, this teaching of Iafrate et al. indicates that the barcodes of Iafrate are useful as an identifier of a target nucleic acid by associating a source, location or date and time of 
Regarding para 0043, the “random sequence” is interpreted to mean that the barcode sequence comprises a random selection of bases that are, in some embodiments, associated with each individual molecule of a population. However, considering the Iafrate reference as a whole, as Iafrate et al. also teach a barcode is associated with a particular gene target (e.g. para 0034- 0040, pg. 6; para 0052, pg. 8; para 0113-0114, pg. 16), the teaching of Iafrate et al. is interpreted to encompass different embodiments wherein a barcode is associated with different types of targets, such as a specific gene target or an individual molecule of a population.
Therefore, the teaching of Iafrate et al. is applied for the requirement of a target-specific barcode.
2. Applicants argue that that Iafrate et al. do not teach barcodes are identifiers of genes.
Applicants argue: At no point does Iafrate state that barcodes are identifiers of genes or facilitators of gene identification. The Office Action cites to paragraphs 0052, 0097 and 0113, but none of those paragraphs discloses or suggests that a barcode is useful as an identifier of a gene. It is only through hindsight that the Office Action can find a disclosure of a "target-specific barcode" in Iafrate's generalized references to standard barcodes. It is improper to use Appellant's teaching of the usefulness of target-specific barcodes as a template for reading Iafrate's disclosure. Interconnect Planning Corp. v. Feil, 774 F.2d 1132, 1143 (Fed. Cir. 1985) 
 This argument is not persuasive.
 As indicated in item 2, para 0097 of Iafrate teaches barcodes “as used herein” are useful as an identifier of a target nucleic acid by associating a source, location or date and time of sampling or processing with the target nucleic acid, such as a gene (e.g. para 0097, pg. 14). 
 Considering the Iafrate reference as a whole, Iafrate et al. also teach embodiments wherein barcodes facilitate identification of genes (e.g. para 0113-0114, pg. 16).
Regarding the argument of improper hindsight, this argument is not persuasive. 
As discussed above and in the current rejections, Iafrate et al. teach embodiments of barcodes associated with a specific target, wherein the target is a gene and wherein the barcode facilitates identification of the gene.
3. Applicants argue that the tags as recited in para 0077 of Iafrate are not barcodes.
Applicant argue: “Although paragraph 0077 of lafrate states that the target-specific primer can comprise "a 5' portion comprising a tag sequence," it does not state that these tags are barcodes. (paragraph [0077]). Instead, these tags are "identical to or complementary to a sequencing primer, " (Iafrate, paragraph [0077]); they are binding sites for a primer that will be used in the sequencing of a nearby portion of the tag. However, the tag itself would not be sequenced after binding to this sequencing primer. In contrast, a barcode is intended to be sequenced, order to serve its purpose as an identifier, a purpose which is explained by Iafrate itself. (See paragraph [0097]). And although paragraph 0097 uses the term "molecular barcode tag," it does not signify that the term "tag" is interchangeable with "barcode" in all contexts. As 
 These arguments are not persuasive.
Regarding para 0077 of the Iafrate reference , it is noted that Iafrate et al. teach a sequencing primer binding site as an example of a tag  (e.g. a 5' portion comprising a tag sequence (e.g., a nucleotide sequence that is identical to or complementary to a sequencing primer (e.g., a second sequencing primer) as in para 0077,pg. 12).
 Therefore, the teaching of Iafrate et al. encompasses different embodiments of a tag, including a tag comprising a barcode. Furthermore, as noted in other embodiments of this reference, Iafrate et al. teach a barcode sequence is associated with target-specific primers(e.g. para 0034- 0040, pg. 6) and that a tag comprises a barcode (e.g. para 0097,pg. 14).
Furthermore, para 0077 is cited as one of multiple examples wherein a barcode sequence may be incorporated by the second target-specific primer (e.g. para 0036, para 0040, pg. 6; para 0077, pg. 12; Fig. 2A and 2B).
Therefore, considering the Iafrate reference as whole, the teaching of Iafrate et al. is applied for the requirement of a barcode associated with a specific target.
4. Applicants argue that claims 9, 10 and 13-22 are not anticipated by Iafrate et al.
Applicants argue: “ The rejection of claims 9-10 and 13-22 as anticipated by Iafrate is also erroneous, because Iafrate does not disclose or suggest the step of sequencing polynucleotide amplicons at first and second locations by performing a first primer extension and a second primer extension in a same direction… Iafrate does not disclose or suggest the recited step nor any of its advantages. The Office Action cites to paragraphs 0041 and 0093 for their discussions of next generation sequencing and Massively Parallel Signature Sequencing, but neither paragraph teaches the sequencing of polynucleotide amplicons at first and second locations by performing a first primer extension and a second primer extension in a same direction.”.
 This argument is not persuasive.
Regarding Applicants' arguments that the teaching of sequencing by Iafrate does not meet the requirement of sequencing polynucleotide amplicons at first and second locations by performing a first primer extension and a second primer extension in a same direction, it noted that the claims do not expressly require the "first and second location" reside on the same nucleic acid target, as depicted in the figure on pg.9 of the Appeal Brief filed 03 December 2020. Therefore, this requirement is interpreted as a first and second location among the plurality of amplicons, wherein these locations may reside on different amplicons. As noted in the current rejections, Iafrate et al. teach amplicon libraries are subjected to next generation sequencing, including Massively Parallel Signature Sequencing (e.g. para 0041, pg. 6; para 0093, 
Furthermore, it is noted that instant claim 16 recites Massively Parallel Signature Sequencing as a type of sequencing technology to implement the requirements of claim 13, which recites the limitation “sequencing the polynucleotide amplicons at first and second locations by performing a first primer extension and a second primer extension, wherein the first primer extension and the second primer extension are performed in a same direction.”.
Therefore the teaching of Iafrate et al. is applied to meet this requirement.
5. Applicants argue that claims 2, 3 and 6-8 are not rendered obvious by Iafrate et al.
	Applicants argue that claims 2, 3 and 6-8 are not rendered obvious by the combined teachings of Iafrate et al. because Iafrate et al. do not teach target- specific barcode.
 These arguments are not persuasive. 
As discussed above, Iafrate et al. teach primers comprising a target specific sequence and a barcode (e.g. Fig. 2A and B). Therefore, as these primers anneal to a single target, the linked barcode is also associated with the single target.
Additionally, Iafrate et al. teach different embodiments comprising using target-specific primers comprising barcodes that anneal to known gene sequences (e.g. para 0052, pg. 8; para 0113-0114, pg. 16). .
6.  Regarding the rejection of claim 5, Applicants argue that the teaching of Fromenty does not cure the deficiencies of Iafrate’s teaching.
 This argument is not persuasive. 
The additional arguments rely on the position that a prima facie case was not established in previous rejections.  However this was not found persuasive and is not persuasive for the other rejections.  
7. Regarding the rejection of claims 17-19, Applicants argue that the teaching of Alt et al. does not cure the deficiencies of Iafrate’s teaching.
This argument is not persuasive. 
The additional arguments rely on the position that a prima facie case was not established in previous rejections.  However this was not found persuasive and is not persuasive for the other rejections.  
8. Regarding the rejection of claim 21, Applicants argue that the teaching of Srivastava et al. does not cure the deficiencies of Iafrate’s teaching.
 This argument is not persuasive. 
The additional arguments rely on the position that a prima facie case was not established in previous rejections.  However this was not found persuasive and is not persuasive for the other rejections.  

9. Regarding the rejection of claim 22, Applicants argue that the teaching of Cao et al. does not cure the deficiencies of Iafrate’s teaching.
 This argument is not persuasive. 
The additional arguments rely on the position that a prima facie case was not established in previous rejections.  However this was not found persuasive and is not persuasive for the other rejections.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAHANA S KAUP/Examiner, Art Unit 1639

                                                                                                                                                                                                        Conferees:
/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639                                                                                                                                                                                                                                                                                                                                                                                                                
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637  
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee. 
 In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.